Case 2:20-mj-08249-JZB Document 2 Filed 08/21/20 Page 1 of 1

AO 91 (Rev. 02/09} Criminal Complaint

 

 

 

x QD UNITED STATES DISTRICT COURT

Q no” for the

0 District of Arizona - mM SS

United States of America ) Case No. Q O - § 2 4 " :
v. )
Alejandro Stalter ) AFFIDAVIT FOR DETENTION OF
Defendant ) MATERIAL WITNESSES

)

J, Daniel Chambers, on oath, depose and state:

(1) I am an Agent of the U.S. Border Patrol, Casa Grande, Arizona, and make this affidavit as such
officer.

(2) A criminal complaint in this matter has been filed charging that the defendants did knowingly and with
reckless disregard transport or attempt to transport in the United States, Jnonatan Damian-Gonzalez and
Jorge Luis Martinez-Gonzalez, aliens (hereinafter called "witnesses"), in violation of Title 8, U.S.C. §
1324(a)(1)(A)(i).

(3) The said witnesses have testimony to give in said matter of a material nature in that they illegally
entered the United States and the defendant transported or moved the said witnesses in the United States
in furtherance of the witnesses’ violation of law.

(4) The above witnesses are citizens and residents of Mexico who entered the United States illegally and
who would return to Mexico to reside if released in this proceeding.

(5) Because of the above, their presence in further proceedings in the within matter could not be required
by subpoena of the court system of the United States, and securing such presence by subpoena would
become impracticable.

(6) I therefore request that the above-named witnesses be detained -as witness for further proceedings in

this case pursuant to 18 U.S.C, § 3144.
DANIEL A «, Digitally signed by DANIEL A

J CHAMBERS

CHAMBERS _£* Date: 2020.08.25 1045.01 0700"

Daniel Chambers
U.S. Border Patrol Agent

 

Sworn to before me telephonically, this 21st day of August, 2020.

G-Cni—

Honorable John Z. Boyle
United States Magistrate Judge

 
